DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 7/31/2020.
Claims 1-16 are amended.
Claims 1-16 are remaining in the application.
Allowable Subject Matter
5.	Claims 1-16 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed structural arrangement of a bathroom for two cabins of a ship, the bathroom comprising three spaces, and two separate entrances for access to said bathroom from said two cabins, said three spaces comprising: a first room; and a second room; and a shower room accessible from said first room and said second room; said shower room comprising a movable wall, said movable wall being movable between two positions including: a first position wherein said movable wall creates a separation wall between said first room and said shower room, and allows access to said shower room from said second room; and a second position in which said movable wall creates a separation wall between said second room and said shower room, and allows access to said shower room from said first room.
As specifically recited by applicant.
Conclusion
7.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose cabin arrangements and structures for use onboard ships.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application 
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/19/2022